Pinney, J.
There is no ground for claiming that the plaintiff had actual notice of the existence of any judgment lien against the property of her grantor, or of any facts and circumstances sufficient to put her on inquiry in that behalf. The abstract of title was furnished by and on behalf of her vendor; and Mr. Powers, who prepared it, and in so doing discovered that there was a judgment docketed against Edward Davis, was not the agent of the plaintiff for any purpose connected with the sale and conveyance of the lot. Hence, there can be but one ground for affecting the plaintiff with notice of the existence of a judgment lien against the lot, namely, by constructive notice by matter of record appearing upon the docket of judgments in the office of the clerk of the circuit court of the county.
The docket of a judgment, in order to operate as constructive notice, must contain all the essential matters re*475quired by law. The statute in relation to the docketing of judgments requires the clerk of the circuit court to “enter in a judgment docket, either arranged alphabetically or accompanied by an alphabetical index, in books to be provided by the county and kept by him, a docket of such judgment [among other things] containing: (1) The name at length of each judgment debtor, with his place of abode, title, and trade or profession, if any such be stated in the record. (2) The name of the judgment creditor, in like manner.” It is only through the medium of a sufficient and legal docketing of the judgment that it can bé-come a lien on the real estate of the judgment debtor; and it is the duty of the judgment creditor to see to it, if he would secure such lien, that his judgment is properly docketed, for, as against a b'ona fide purchaser for value, any material defect or omission in that respect is the fault of the judgment creditor, and the loss, if any, occasioned thereby will be regarded as his own. Wood v. Reynolds, 7 Watts & S. 406; Hutchinson's Appeal, 92 Pa. St. 186; Johnson v. Hess, 126 Ind. 298.
Was the name of the judgment debtor, whose true name is Edward A. Davis, so designated upon the judgment docket by the name of “Edward Davis” as to make the judgment in question a lien on his real estate and constructive notice to subsequent purchasers? It is true that the common law, as a general rule, recognizes but one Christian name; and hence, for most purposes, the middle name or names, or the middle initial letter or letters, of a person’s name, are not material, either in civil or criminal proceedings, and a variance in this respect is generally held to be immaterial. The omission or insertion of, or even a mistake in, a person’s middle name or initial in a conveyance, is, as between the parties thereto, unimportant; and there can be no doubt but the judgment in this case, as between the parties, is a valid judgment against E. A. Davis or Edward A. Davis, *476by whichever name he may be known or called. The authorities collected in 16 Am. & Eng. Ency. of Law, 114 et seg., contain numerous citations to the foregoing effect.
But the question, we think, is materially different in the case of a docket entry of a judgment, in order to make it a lien and effective as constructive notice thereof to subsequent purchasers, where the statute for that purpose requires the entry upon the book of “ the name at length of each judgment debtor.” In Terry v. Sisson, 125 Mass. 560, which was a trustee process, it was held, in accordance' with numerous decisions in that state, that the middle name or initial is an essential part of the name, and that Sarah Sisson and Sarah F. Sisson were different names, and that the service upon the bank of process, as trustee of Sarah Sisson, was not sufficient notice of itself to bind the funds of Sarah F. Sisson in the hands of the bank, and that, it having paid over the funds to the latter, it could not be made liable to pay the same again to the plaintiff in the suit. Parker v. Parker, 146 Mass. 320. In Dutton v. Simmons, 65 Me. 583, the cases are considered at length, in this aspect of the question, in a learned opinion; and it was held that a certificate of attachment of the real estate of Henry M. Hawkins, when the name of the defendant in the writ was Henry F. Hawkins, was such a misdescription of the person sued as rendered the attachment of the real estate of the latter void. In Wood v. Reynolds, 7 Watts & S. 406, it was held that the omission of an initial letter in the defendant’s name in the docket of judgment, which distinguishes him from others of the same name, whereby a purchaser of the defendant’s real estate is deceived, although the judgment would be binding as to the original parties to it, would be of no effect as against a purchaser; and there are many other cases in the Pennsylvania Reports to the same effect. In Hutchinson's Appeal, 92 Pa. St. 186, it was held that the omission of a middle letter in *477a name in the judgment index was fatal to a lien, and that the rule which requires the judgment index to give accurate information cannot be departed from; and very recently, in Crouse v. Murphy, 140 Pa. St. 335, the same ruling was repeated.
The object of the statute is that the judgment docket shall, of itself, furnish reasonably satisfactory evidence whether an incumbrance by judgment exists against the party from whom one is about to make a purchase of real estate. Here the title was in E. A. Davis, and he conveyed the lot by the same name. The docket entry of a judgment against Edward Davis was not, we think, constructive notice that there was an incumbrance against either E. A. Davis or Edward A. Davis. As already observed, the plaintiff had no notice of the actual identity of Edward Davis and E. A. Davis. We think the cases referred to establish a safe, as well as a reasonable, rule. It follows that the judgment of the county court is correct.
By the Court.— The judgment of the county court of Winnebago county is affirmed.